 

IN THE UNITED STATES DISTRICT COURT .
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA

 

Plaintiff CRIMINAL 18-0585CCC
VS
AXEL EFRAIN MARTINEZ MARTINEZ
Defendant
ORDER

Having considered the Report and Recommendation filed on May 28,
2019 (d.e. 26) on a Rule 11 proceeding of defendant Axel Efrain Martinez
Martinez before U.S. Magistrate-Judge Bruce J. McGiverin on May 20, 2019,
to which no objection has been filed, the same is APPROVED. Accordingly,
the plea of guilty of defendant is accepted. The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains ail elements of the offense
charged in the indictment.

This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since May 20, 2019. The sentencing
hearing is set for AUGUST 16, 2019 at 1:30 PM.

The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer's comments on

them, as required by Fed. R. Crim. P. 32(g). The party that raised the

 

 
 

CRIMINAL 18-0585CCC 2

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.

SO ORDERED.

At San Juan, Puerto Rico, on >) a 2018.

oe ae

CARMEN CONSUELO CERE
United States District Judge

 
